[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission

AMENDMENT TO
DISTRIBUTION AND LICENSE AGREEMENT

This Amendment effective as of June 14, 2010 (the “Amendment”) is made by and
between Asahi Kasei Kuraray Medical Co., Ltd., a Japanese corporation (“ASAHI”)
with an office and place of business at 1-105 Kanda Jinbocho, Chiyoda-ku, Tokyo
101-8101 Japan, and ThermoGenesis Corp., a Delaware corporation, (“THERMO”) with
an office and place of business at 2711 Citrus Road, Rancho Cordova, California
95742, U.S.A., to the Distribution and License Agreement originally entered into
effective as of the 28th day of March, 2005, by and between ASAHI and THERMO
(the “Original Agreement”).

WITNESSETH:

WHEREAS, the parties wish to amend and restate several terms and conditions of
the Original Agreement;

NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, the parties hereby agree as follows:



1.   The 8th and 9th whereas clauses shall be added on page 2 of the Original
Agreement as follows;

WHEREAS, the parties executed the “Distribution and License Agreement” as of
28th day of March 2005, under which THERMO appointed ASAHI as the non-exclusive
distributor to market, distribute and sell the TAD Stand Alone and granted to
ASAHI the non-exclusive right and license to use, market, distribute, sell,
manufacture and have manufactured the TAD Stand Alone in Japan and ASAHI paid to
THERMO License and Distribution Fee equal to $[*] under Section 9 (a) of the
said agreement.

WHEREAS, the parties executed “Addendum #1” of the “Distribution and License
Agreement” as of June 1st, 2008 to extend the term.



2.   Section 1 b. of the Original Agreement shall be amended and restated in its
entirety as follows;

b. ”Asian Pacific Rim Countries” means South and North Korea, Taiwan, the
Peoples Republic of China, the Philippines, Thailand, Singapore, India and
Malaysia.



3.   Section1 h. of the Original Agreement shall be amended and restated in its
entirety as follows;

h. ”Licensed Patents” shall mean; (i) the Patent Applications and any
corresponding national and regional patent applications with respect to the
Product in the Territory and Asian Pacific Rim Countries; (ii)any patent
applications with respect to the Product in the Territory and Asian Pacific Rim
Countries that are or will be owned or controlled by THERMO during the term of
this Agreement; (iii)any patent issued on the patent applications stated in
(i) and (ii); (iv)any patent maturing from (i), (ii) and (iii) including all
extensions, continuations, continuations-in-part or divisions, reexaminations
and reissues; or equivalent, if any, related to the Product.



4.   Section 2 of the Original Agreement shall be amended and restated in its
entirety as follows;

2. Appointment of Exclusive Distributor.
THERMO hereby appoints ASAHI as THERMO’s exclusive distributor within the
Territory and Asian Pacific Rim Countries to market, distribute and sell the
Product, including TAD Stand Alone, to be supplied by THERMO for any purpose,
including, but not limited to, surgical procedures and regeneration medical
treatment. During the term of this Agreement, THERMO may not directly or
indirectly market, distribute or sell the Product within the Territory and Asian
Pacific Rim Countries. ASAHI may appoint one or more sub-distributors within any
portion of the Territory and Asian Pacific Rim Countries.



5.   Section 3 of the Original Agreement shall be deleted.



6.   A new Section 4 (d) shall be added to Section 4 of the Original Agreement
as follows;



  d.   Obligations of THERMO.



      (1)Until ASAHI obtains the approval by MHLW to receive the reimbursement
of the Product, but no later than December 31, 2012 (which can be extended by
mutual consent), THERMO shall maintain manufacturing functions of the Product as
they are as of the date of the Amendment. Without limiting the generality of the
foregoing sentence, THERMO shall not make any changes to (i) materials, parts
and components of the Product (collectively “Component”) (ii) design of the
Product (iii) manufacturing process and site of the Product [and Component] and
(iv) approved quality system for the Product, from as it is as of the date of
Amendment. Further, THERMO shall accept any audit required by MHLW in relation
to ASAHI’s obtaining or maintaining such approval. In the event that any
Component used as of the date of the Amendment becomes obsolescent and/or unable
to procure, THERMO shall immediately notify ASAHI of such event and shall take
all reasonable alternative measures to address such event, such as building
stocks or replacing such Component with equivalent Component, in any case with a
prior written consent of ASAHI.



      (2)THERMO shall give full support to ASAHI to obtain the approval by MHLW
to receive the reimbursement of the Product by providing ASAHI with necessary
documents, data, information and materials and performing additional evaluation
tests, including (i) Evaluation of CP-3 performance after high irradiation dose
(ii) Evaluation of Applicator (Spray tip) performance after high irradiation
dose (iii) Evaluation of Applicators (Drop/Line tip) performance after high
irradiation dose (iv) Functional test of Applicator (Spray tip) after 2 year
real time aging and (v) Functional test of Applicator (Drop/Line tip) after
2 year real time aging, or any other support to be determined by ASAHI upon
ASAHI’s reasonable request. Protocols of such tests shall be made by THERMO and
authorized by ASAHI. Additionally, THERMO shall modify the Product, if
reasonably requested by ASAHI for the purpose of obtaining the approval of MHLW.



7.   Section 5 (b) of the Original Agreement shall be deleted in its entirety.



8.   A new Section 5 (i) shall be added to Section 5 of the Original Agreement
as follows;



  i.   ASAHI shall be responsible for the manufacture of the Products from and
after December 31, 2012 (unless otherwise extended by mutual consent) and
thereafter all obligations of THERMO to manufacture the Products shall terminate
and the Original Agreement shall be amended such that ASAHI shall have the
additional non-exclusive right and license, with the right to sub-license, to
manufacture and have manufactured the Products and any improvements and
modifications thereof out of the Territory.



9.   Section 7 (a) of the Original Agreement shall be amended and restated in
its entirety as follows;



  a.   Grant of Exclusive License. THERMO grants ASAHI the exclusive right and
license under the Intellectual Property Right, with the right to sublicense,
(i) to use, market, distribute and sell the Product within the Territory and
Asian Pacific Rim Countries, (ii) to manufacture and have manufactured the
Product and any improvement and modification thereof within the Territory, for
any purpose including, but not limited to, surgical procedures. During the term
of this Agreement, Thermo may not grant to any third party a right or license
granted to ASAHI under this Section 7 (a) within the Territory and Asian Pacific
Rim Countries.



10.   Section 7 (d) of the Original Agreement shall be amended and restated in
its entirety as follows;



  d.   Technical Support. THERMO shall make available and transfer to ASAHI, any
and all technical, manufacturing and other information in its possession at any
time during the term of this Agreement relating to Product including Know-How,
specifications and quality control information, until ASAHI deems design
verification, product realization and field evaluation of the Product have been
completed. The aforementioned transfer shall be made through such activities by
THERMO as assisting Asahi’s preparation of filings and for inspections,
accepting ASAHI personal for on-site training for a certain period and
dispatching competent personnel to ASAHI to give appropriate training or
instructions, and any other means as reasonably requested by ASAHI. Each party
shall bear its own travel expenses required for such activities. Further, THERMO
shall give full support to ASAHI on transfer of Know-How, technology or related
information on customer service including maintenance of the Product, through
such activities as providing documents and information and any other support to
be requested by ASAHI.



11.   Section 7 (e) and (f) of the Original Agreement shall be deleted in its
entirety. The Parties shall cause the Joint Escrow Agreement referred to in
Section7(e) of the Original Agreement to be terminated as soon as possible, and
immediately thereafter shall cause all Technical Documentation currently held by
Tashiro Patent Office to be delivered to ASAHI with full update by THERMO.



12.   Section 8 of the Original Agreement shall be deleted in its entirety.



13.   Section 9 (a) of the Original Agreement shall be amended and restated in
its entirety as follows;



  a.   License Fee.



  (1)   ASAHI shall pay to THERMO a fee of US $1,000,000 in total by the end of
June 30, 2010 in consideration of (i) the right and license set force in
Section 2 and 7(a), (ii) the THERMO’s expense and cost for Section 4 (d),
(iii) the THERMO’s expense and cost for Section 7 (d) and (iv) the option THREMO
grants to ASAHI pursuant to the separate agreement signed by the Parties
concurrently with the Amendment. Breakdown of such consideration shall be
(i) US$[*], (ii) US$[*], (iii) US$[*] and (iv) US$[*].



  (2)   In the event that THERMO fails to perform its obligations set forth in
Section 4 (d) and/or Section 7 (d), THERMO shall refund to ASAHI all
consideration of (ii) and/or (iii) set force in Section9(a)(1) paid by ASAHI for
its obligations.



14.   Section 9 (b) of the Original Agreement shall be amended and restated in
its entirety as follows;



  b.   ASAHI shall pay to THERMO the running royalty equal to [*] percent ([*]%)
of the price billed by ASAHI or its sub-licensee to the customer of the Products
(excluding Device and Applicators) which are manufactured under Section 7(a) and
sold by ASAHI or its sub-licensee in the Territory and Asian Pacific Rim
Countries, less (i) transportation and insurance charges or allowances, if any
included in such price; (ii) discounts allowed, and commissions paid in lieu of
trade discounts in amounts customary in the trade, (iii) credits and allowances,
if any, given or made on account of the return or rejection of such Product
previously delivered or retroactive price reductions and (iv) consumption taxes
and any other tax if any.



15.   The first sentence of Section 10 of the Original Agreement shall be
amended and restated in its entirety as follows;



      THERMO hereby grants to ASAHI the exclusive, royalty-free right and
license (with the right to sublicense for marketing and manufacturing purposes
only) to use all trademarks with respect to the Product owned by THERMO in
connection with the manufacturing, marketing, distribution, sale and post-sale
field service, technical assistance and support of its rights hereunder in the
Territory and Asian Pacific Rim Countries. THERMO shall use all reasonable
efforts to cause such trademarks to be maintained during the term of this
Agreement.



16.   Section 11 of the Original Agreement shall be deleted.



17.   Section 12 of the Original Agreement shall be amended and restated in its
entirety as follows;

It is understood that any invention, know-how and any other technical
information with respect to the Product and any intellectual property rights
thereunder obtained solely by either party shall be owned by such party and
those obtained jointly by the parties shall be owned by ASAHI.



18.   Section 16 (a) of the Original Agreement shall be amended and restated in
its entirety as follows;



  a.   To the extent it has not done so, THERMO, through its own patent
attorney, shall cause to be filed and prosecuted the existing Patent
Applications and all future patent applications which lend protection to the
Product in the Territory and Asian Pacific Rim Countries. THERMO agrees to
exercise all reasonable efforts to cause such applications to be prosecuted and
all Licensed Patents issued in respect thereof to be maintained in such manner
that the best possible patent protection may be obtained thereon, provided that
(i) THERMO shall, in advance, consult ASAHI on the step for the filing,
prosecution and/or maintenance of any Patent Application or Licensed Patent in
the relevant patent office in the Territory and Asian Pacific Rim Countries and
take such steps fully considering ASAHI’s opinion, and (ii) THERMO shall keep
ASAHI promptly and fully informed of the course of the filing, prosecution
and/or maintenance of any Patent Application or Licensed Patent in the Territory
and Asian Pacific Rim Countries by providing ASAHI with copies of communications
between THERMO and the relevant patent office in the Territory. In the event
that THERMO fails to take action in the Territory and Asian Pacific Rim
Countries pursuant to ASAHI’s reasonable request, ASAHI may, on behalf and in
the name of THERMO through patent attorneys designated by it, cause to be filed
and/or prosecute Patent Applications, and cause to be maintained all Licensed
Patents, in the Territory and Asian Pacific Rim Countries, in which case the
reasonable out-of-pocket expenses and cost including attorney’s fee incurred by
ASAHI in connection with the filing, prosecution and/or maintenance of any
Patent Application or Licensed Patent in the Territory and Asian Pacific Rim
Countries may be creditable against any payment for the Product supplied by
THERMO and the license fee and royalty payments under Section 9.



19.   Section 16 (b) of the Original Agreement shall be amended and restated in
its entirety as follows;

Whenever the Licensed Patents are issued in Japan, ASAHI shall, in the name of
THERMO but at ASAHI’s own cost and expense, have the right to have the grant of
the SENYOU JISSHIKEN set forth in the article 77 of Japanese Patent Law on the
all Licensed Patents through the life of such Licensed Patents to the full
extent of their claims registered with the Japanese Patent Office and THERMO
shall cooperate with ASAHI to register the grant of the SENYOU JISSHIKEN on the
Licensed Patents. ASAHI will, at its cost, take necessary procedures to cancel
the registration of the SENYOU JISSHIKEN upon termination of this Agreement.



20.   Section 18 of the Original Agreement shall be amended and restated in its
entirety as follows;

In the event that either party shall become aware that any Licensed Patent is
being infringed by a third party, such party shall notify the other of the facts
in respect thereof. In case such infringement takes place outside the Territory
and Asian Pacific Rim Countries, THERMO shall enforce the Licensed Patents
against such infringer if requested by ASAHI. In case such infringement takes
place within the Territory and or Asian Pacific Rim Countries, ASAHI shall have
the first right to enforce the Licensed Patents against such infringer in the
name of ASAHI, in the name of THERMO or in both their names. THERMO shall
cooperate with ASAHI as reasonably requested by ASAHI in taking any such actions
against such infringer and ASAHI and THERMO shall be entitled to all amounts
recovered as a result or consequence of such actions, proportionate with their
respective actual costs and damages. If ASAHI does not take such action within
ninety (90) days after the receipt of written notice from THERMO requiring ASAHI
to take such action, THERMO shall be entitled to enforce the Licensed Patents
against such infringer at its own cost and shall be entitled to all amounts
recovered as a result or consequence of such actions.



21.   Section 20 (a) of the Original Agreement shall be amended and restated in
its entirety as follows;

This Agreement shall become effective on the date first above written and,
unless earlier terminated under Section 20(b), 20(c) and 20(d) shall remain in
full force and effect for a period of eight (8) years from the effective date of
this Agreement and shall be automatically extended for one (1) year and
thereafter from year to year unless ASAHI sends to THERMO a written notice for
non-renewal not later than ninety (90) days prior to the expiration of the
initial term or any extended term.



22.   Section 20 (e) of the Original Agreement shall be deleted.



23.   All other provisions of the Original Agreement shall remain intact and
effective as originally stated.



24.   Exhibit A and B of the Original Agreement shall be replaced with
Exhibit A-2 and B-2 attached to this Amendment.



25.   Exhibit C of the Original Agreement shall be deleted.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

ASAHI
Asahi Kasei Kuraray Medical Co., Ltd.

By: /s/ Y Yoshida



    Date: June 14, 2010

Name: Yasuyuki Yoshida
Title: President & CEO

THERMO
ThermoGenesis Corp.

By: /s/ J. Melville Engle



    Date: June 11, 2010

Name: J. Melville Engle
Title: CEO

